IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40273
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALLISON NOEL BOWEN,
also known as Allison Noel Jenkins,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. B-01-CR-488-ALL
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Allison Noel Bowen appeals the 46-month sentence imposed

following his guilty plea to a charge of illegal re-entry after

having been deported following an aggravated felony conviction in

violation of 8 U.S.C. § 1326.   Bowen argues that the sentencing

provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   He concedes that this argument is foreclosed by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40273
                               -2-

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issue for Supreme Court review.    Apprendi

did not overrule Almendarez-Torres.   See Apprendi, 530 U.S. at

489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000), cert. denied, 531 U.S. 1202 (2001).   This court must

follow the precedent set in Almendarez-Torres "unless and until

the Supreme Court itself determines to overrule it."     Dabeit, 231

F.3d at 984 (internal quotation and citation omitted).

     AFFIRMED.